Case 19-33443 Document 24 Filed in TXSB on 08/26/19 Page 1 of 2




                                                                  ENTERED
                                                                  08/26/2019
  Case 19-33443 Document 24 Filed in TXSB on 08/26/19 Page 2 of 2




Signed: August 26, 2019.

                                  ____________________________________
                                  DAVID R. JONES
                                  UNITED STATES BANKRUPTCY JUDGE
